DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because numeral 470 should be removed in Fig. 5 where diaphragm 470 is not visible in the view of that figure (note by contrast the view of Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 12-15 objected to because of the following informalities:
Claim 12, Ln. 3-4 recites “exhalation device” which should read “exhalation device system”
Claim 12, Ln. 19-20 recites “a first, passive ventilation configuration” which should read “the first, passive ventilation configuration” following the earlier recitation in Ln. 2-3
Claim 12, Ln. 21-22 recites “a second, active ventilation configuration” which should read “the second, active ventilation configuration” following the earlier recitation in Ln. 3
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the airway path” in Ln. 7. There is lack of antecedent basis for the limitation in the claim. The disclosed airway path appears to be located within exhalation port 440 (¶42) which is distinct from the previously recited gas flow path (which appears corresponding to the path of arrow 460 – ¶40). For the purposes of examination the limitation will be interpreted as reading “an airway path.”
Claim 1 recites the limitation “the internal diaphragm is configured to be moved out of the airway path by the adapter exhalation port when the adapter engages the exhalation port” in Ln. 17-19 which deems the claim indefinite. The claim has previously defined the adapter exhalation port as at an end of the controlled exhalation flow path, which is best understood as corresponding to exhalation port 620 of the disclosure (e.g. Fig. 7). In the disclosure it is not exhalation port 620 which engages internal diaphragm 470 but rather device engagement portion 610 (Figs. 6-7). It is thus unclear how applicant considers the adapter exhalation port, as defined previously in the claim and in relation to the specification, to be found in a position which would cause it to move the internal diaphragm out of the airway path. It appears instead that what moves the internal diaphragm is the “engagement portion” introduced in claim 7. For the purposes of examination the limitation will be interpreted as reading “an engagement portion.” Following this change claim 7 should be amended to read “the engagement portion of the adapter.”
Claim 4 recites the limitation “the exhalation port is configured to engage a filter or filter device” in Ln. 1-2 which deems the claim indefinite. What engages the exhalation port in claim 1 is the adapter. The disclosure of the exhalation port being configured to engage a filter or filter device appears to imply the exhalation device is defined without the adapter (e.g. ¶44). It thus appears that the recitation of “a filter or filter device” is referring to a particular configuration of the adapter (e.g. ¶50). It appears the claim should be amended to specify the adapter as comprising a filter or as being configured as a filter device.
Claim 12 recites the limitation “the airway path” in Ln. 7. There is lack of antecedent basis for the limitation in the claim. The disclosed airway path appears to be located within exhalation port 440 (¶42) which is distinct from the previously recited gas flow path (which appears corresponding to the path of arrow 460 – ¶40). For the purposes of examination the limitation will be interpreted as reading “an airway path.”
Claim 12 recites the limitation “the internal diaphragm is configured to be reversibly moved out of the airway path by the adapter exhalation port when the adapter engages the exhalation port” in Ln. 16-18 which deems the claim indefinite. The claim has previously defined the adapter exhalation port as at an end of the controlled exhalation flow path, which is best understood as corresponding to exhalation port 620 of the disclosure (e.g. Fig. 7). In the disclosure it is not exhalation port 620 which engages internal diaphragm 470 but rather device engagement portion 610 (Figs. 6-7). It is thus unclear how applicant considers the adapter exhalation port, as defined previously in the claim and in relation to the specification, to be found in a position which would cause it to move the internal diaphragm out of the airway path. It appears instead that what moves the internal diaphragm is the “engagement portion” introduced in claim 15. For the purposes of examination the limitation will be interpreted as reading “an engagement portion.” Following this change claim 15 should be amended to read “the engagement portion of the adapter.”
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosed structure for the “internal air flow control” is best understood from the specification as at least: internal valve or diaphragm a plateau exhalation valve (PEV), controlled by pressurized air delivered via pressure port 630 from the ventilator (¶47).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S. Pub. 2014/0109907) in view of Foote et al. (U.S. Pub. 2014/0283831).
Regarding claim 1, Doshi discloses an exhalation device (Figs. 2B-2F; ¶¶0120-0126) for a non-invasive ventilator system (Fig. 2C), the exhalation device configured to reversibly convert between a first, passive ventilation configuration (Fig. 2F – tubing disconnected) and a second, active ventilation configuration (Fig. 2D  – tubing connected), the exhalation device comprising: a housing (#201; ¶0126) with a first end and a second end (e.g. Fig. 2F right and left sides of #201), the housing defining a gas flow path extending between the first end and the second end (gas will flow freely within 
Doshi fails to disclose the adapter comprising an internal air flow control configured to actively control the flow of exhalant through the controlled exhalation flow path.
Foote teaches a respiratory system (e.g. Fig. 3) including tubing (Fig. 3 #320, 322) comprising an internal air flow control (¶0159 – rotating or sliding vent assembly) 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have incorporated in Doshi the adapter comprising an internal air flow control configured to actively control the flow of exhalant through the controlled exhalation flow path in order to provide the benefit of allowing variable venting of exhaled gases from the patient which can increase patient comfort by making a mask feel more open in view of Foote.
Regarding claim 2, Doshi teaches the invention as modified above and Foote as incorporated therein further teaches the adapter further comprises a pressure port (¶0159) configured to enable control of the internal air flow control.
Regarding claim 5, Doshi teaches the invention as modified above and Foote as incorporated therein further teaches the internal air flow control of the adaptor comprises a valve (e.g. Fig. 2A #70 as inner vent member)
Regarding claim 6, Doshi teaches the invention as modified above and further teaches the exhalation device is configured for a single-limb patient breathing circuit (Fig. 2C).
Regarding claim 7, Doshi teaches the invention as modified above and further teaches the adapter comprises the engagement portion (Fig. 2D top of #213) configured to reversibly engage the exhalation port (Fig. 2D vs. Fig. 2F).
Regarding claim 10, Doshi teaches the invention as modified above and further teaches the internal diaphragm is configured to move back into the airway path when the adapter disengages the exhalation port (Fig. 2F; ¶0123).
Regarding claim 11, Doshi teaches the invention as modified above and further teaches the internal diaphragm is configured to provide a predetermined leak profile when the device is in the passive ventilation configuration (Fig. 2F; ¶¶0123-0124).
Regarding claim 12, Doshi discloses an exhalation device system (Figs. 2B-2F; ¶¶0120-0126) for a non-invasive ventilator system (Fig. 2C), the exhalation device system configured to reversibly convert between a first, passive ventilation configuration (Fig. 2F – tubing disconnected) and a second, active ventilation configuration (Fig. 2D  – tubing connected), the exhalation device system comprising: an exhalation device (#201; ¶0126) comprising: (i) a housing (#201) with a first end and a second end (e.g. Fig. 2F right and left sides of #201), the housing defining a gas flow path extending between the first end and the second end (gas will flow freely within #201); (ii) an exhalation port (Fig. 2F #209; ¶0126) defined within the housing along an airway path 
Doshi fails to disclose the adapter comprising an internal air flow control configured to actively control the flow of exhalant through the controlled exhalation flow path.
Foote teaches a respiratory system (e.g. Fig. 3) including tubing (Fig. 3 #320, 322) comprising an internal air flow control (¶0159 – rotating or sliding vent assembly) 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have incorporated in Doshi the adapter comprising an internal air flow control configured to actively control the flow of exhalant through the controlled exhalation flow path in order to provide the benefit of allowing variable venting of exhaled gases from the patient which can increase patient comfort by making a mask feel more open in view of Foote.
Regarding claim 13, Doshi teaches the invention as modified above and Foote as incorporated therein further teaches the exhalation device further comprises a proximal pressure port (¶0159).
Regarding claim 14, Doshi teaches the invention as modified above and Foote as incorporated therein further teaches the internal air flow control of the adaptor comprises a valve (e.g. Fig. 2A #70 as inner vent member)
Regarding claim 15, Doshi teaches the invention as modified above and further teaches the adapter further comprises the engagement portion (Fig. 2D top of #213) configured to reversibly engage the exhalation port (Fig. 2D vs. Fig. 2F).
Allowable Subject Matter
Claim(s) 3-4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Doshi fails to teach or suggest the housing comprises a proximal pressure port. One having ordinary skill in the art would have no reason to include a pressure port in interface body 201 as that type of port not be expected in a CPAP mask.
One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have further modified Doshi to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding claim 4, Doshi fails to teach or suggest the adapter comprises a filter or is configured as a filter device. There is not a preponderance of the evidence that one 
One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have further modified Doshi to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding claim 8, Doshi fails to teach or suggest the engagement portion is snap fit to the exhalation port. Recognizing that tubing connections of the type taught by Doshi are commonly press-fit connections there is not a preponderance of the evidence that one having ordinary skill in the art would not have had reason to instead use a snap fit to connect the engagement portion to the exhalation port without improper hindsight reasoning.
One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have further modified Doshi to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding claim 9, Doshi fails to teach or suggest the engagement portion is threaded to the exhalation port. Recognizing that tubing connections of the type taught by Doshi are commonly press-fit connections there is not a preponderance of the evidence that one having ordinary skill in the art would not have had reason to instead use a threaded connection to connect the engagement portion to the exhalation port without improper hindsight reasoning.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785